COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


JOHNNY A. MURRAY

v.   Record No. 1090-95-3                         MEMORANDUM OPINION *
                                                      PER CURIAM
WESTMORELAND COAL COMPANY                           OCTOBER 3, 1995


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

              (Donald E. Earls, on briefs), for appellant.
              (Michael F. Blair; Penn, Stuart, Eskridge & Jones,
              on brief), for appellee.



     Johnny A. Murray ("claimant") contends that the Workers'

Compensation Commission erred in finding that Westmoreland Coal

Company ("employer") was not responsible for the cost of a

Craftmatic Adjustable Bed ("the bed") prescribed by Dr. Michael

Ford, the treating physician, because claimant failed to prove

that the bed was reasonable and medically necessary.       Claimant

also argues that the commission erred in considering Dr. Ford's

April 22, 1993 progress note and in not considering his October

6, 1994 letter as after-discovered evidence.       Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.    Rule 5A:27.
         On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant met his burden

of proving that employer was responsible for the cost of the bed,

the commission's findings are binding and conclusive upon us.

Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d
833, 835 (1970).

     Code § 65.2-603 (formerly Code § 65.1-88) provides: "As long

as necessary after an accident the employer shall furnish or

cause to be furnished, free of charge to the injured employee, a

physician . . . and such other necessary medical attention."
(Emphasis added.)

     The commission denied claimant's request that employer be

held responsible for the cost of the bed.      The commission found

that (a) Dr. Ford could not render an opinion as to the medical

necessity of the bed because he was not familiar with the bed,

(b) Dr. Ford acknowledged that regular physical therapy would

provide superior care over the bed, (c) Dr. Ford failed to opine

that claimant required round-the-clock physical therapy, and (d)

no evidence established that a two-person bed (as opposed to a

one-person model) was reasonable and necessary.

     Dr. Ford's medical records, letters, and deposition

testimony, which were all considered by the commission, support
                1
its findings.       Based upon the lack of evidence that the bed was
     1
      Because it appears from the record that the commission
considered all of the medical evidence before it, including Dr.
Ford's April 22, 1993 progress note and his October 6, 1994
letter, we do not find it necessary to address claimant's


                                    2
reasonable and medically necessary, we cannot say as a matter of

law that the commission erred in finding that employer was not

responsible for the cost of the bed.   Accordingly, we affirm the

commission's decision.

                                                   Affirmed.




argument concerning these medical reports.




                                3